11TH COURT OF APPEALS
                                         EASTLAND, TEXAS
                                             JUDGMENT

In the interest of F.E.M., a child,                   * From the County Court
                                                        at Law of Nolan County,
                                                        Trial Court No. CC-6415.

No. 11-12-00257-CV                                    * March 14, 2013

                                                      * Memorandum Opinion by Wright, C.J.
                                                        (Panel consists of: Wright, C.J.,
                                                        McCall, J., and Willson, J.)

        This court has inspected the record in this cause and concludes that there is no error in the
order below. Therefore, in accordance with this court’s opinion, the order of the trial court is in
all things affirmed.